Exhibit 24(b)(8)(b)(3): Amendment No. 2, dated as of March 31, 2015, and effective as of April 1, 2015, to the Participation Agreement dated April 25, 2008, by and between BlackRock Investments, LLC., Voya Insurance and Annuity Company (formerly ING USA Annuity and Life Insurance Company), ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Security Life of Denver Insurance Company AMENDMENT No. 2 TO THE FUND PARTICIPATION AGREEMENT This AMENDMENT No. 2, dated as of March 31, 2015, and effective as of April 1, 2015 (the “Effective Date”) is made to the Fund Participation Agreement dated April 25, 2008, as amended (the “Agreement”) by and between BLACKROCK INVESTMENTS, LLC (the “Underwriter” or “BIL”) and VOYA INSURANCE AND ANNUITY COMPANY (formerly ING USA Annuity and Life Insurance Company), RELIASTAR LIFE INSURANCE COMPANY, RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK and SECURITY LIFE OF DENVER INSURANCE COMPANY (collectively, the “Company”). BAL and the Company shall be collectively known as the “Parties.” WHEREAS, the Parties desire to amend the Agreement to update the list of investment Portfolios available to the Insurers pursuant to the Agreement; NOW, THEREFORE, in consideration of the foregoing and the mutual promises set forth below, the Parties agree as follows: 1.
